IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00397-CV

BETTY JANE GOSSETT,
                                                         Appellant
v.

THE ESTATE OF DONA LEE STOVALL,
DECEASED, AND LISA JAMIESON AS THE
PERSONAL REPRESENTATIVE OF THE ESTATE
OF DONA LEE STOVALL,
                                    Appellees


                     From the County Court at Law No. 2
                           Johnson County, Texas
                        Trial Court No. P200719377-A


                                     ORDER


      This appeal was referred to mediation by order dated February 26, 2015. The

parties to the appeal were ordered to confer with each other and attempt to agree upon

a mediator. Further, named parties were ordered to attend the mediation. After an

objection by a person whom the Court believed to be a party, a response was requested

from any person or entity served with the Court’s order of referral to mediation which
contended it was not a true “party” to this appeal. Further, appellant was ordered to

amend the docketing statement and properly note service, including the service

address, of the amended docketing statement to each person required by the rules to be

served, specifically each party to the judgment being appealed. TEX. R. APP. P. 9.5(e); see

also TEX. R. CIV. P. 21a(e).

        Since the issuance of that order, we have received notification from some of the

parties which indicated they were not parties to the appeal.             Further, appellant

amended the docketing statement to clearly indicate which parties were actual parties

to the appeal.

        Accordingly, the Court makes the following Order:

        The style of this appeal is changed to Betty Jane Gossett v. The Estate of Dona Lee

Stovall, Deceased, and Lisa Jamieson as the Personal Representative of the Estate of Dona Lee

Stovall. Any other person or entity initially believed by the Court to be a party to this

appeal is removed from the Court’s case management system and is not required to

comply with the Court’s previous order of referral to mediation, dated February 26,

2015, or any future order of the Court.

        All provisions of the mediation order dated February 26, 2015, remain in effect

for Betty Jane Gossett, the Estate of Dona Lee Stovall, and Lisa Jamieson as the personal

representative of the Estate of Dona Lee Stovall, including the provision that mediation

must occur within thirty days after the date the notice agreeing to a mediator is filed.


Gossett v. The Estate of Dona Lee Stovall, Deceased                                    Page 2
        Because appellant indicated in her amended docketing statement, filed on April

1, 2015, that the parties could agree on a mediator and named a mediator, the parties

are ordered to mediate with Wade H. McMullen whose contact information is as

follows:

                                        6300 Ridgelea Place
                                             Suite 509
                                       Fort Worth, TX 76116
                                           (817)731-4163

        Mediation must occur within thirty days after the date the amended docketing

statement was filed.



                                                      PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed April 16, 2015




Gossett v. The Estate of Dona Lee Stovall, Deceased                             Page 3